 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10

11   RONALD TIMBERLAND,                                   1:16-cv-00922-LJO-GSA-PC
12                   Plaintiff,                           ORDER REQUIRING DEFENDANT
                                                          MASCARENAS TO FILE RESPONSES TO
13          vs.                                           PLAINTIFF’S MOTIONS TO COMPEL
                                                          (ECF Nos. 43, 44.)
14   G. MASCARENAS, et al.,
15
                                                          TWENTY-DAY DEADLINE
                   Defendants.
16

17

18            Ronald Timberland (“Plaintiff”) is a state prisoner proceeding pro se and in forma
19   pauperis with this civil rights action filed pursuant to 42 U.S.C. § 1983. This action now proceeds
20   with Plaintiff’s Second Amended Complaint filed on June 20, 2018, against defendant G.
21   Mascarenas (Correctional Counselor I) for failure to protect Plaintiff in violation of the Eighth
22   Amendment.1 (ECF No. 26.)
23           On August 14, 2019 and November 7, 2019, Plaintiff filed motions to compel discovery.
24   (ECF Nos. 43, 44.) Defendant Mascarenas was required to file oppositions or statements of non-
25   opposition to each of the motions within twenty-one days of the date of service of each motion
26   but has not done so. Local Rule 230(l).
27
                      1
28                        On October 12, 2018, the court issued an order dismissing all other claims and defendants from
     this action, based on Plaintiff’s failure to state a claim. (ECF No. 30.)

                                                             1
 1          Accordingly, within twenty (20) days from the date of service of this order, defendant
 2   Mascarenas is required to file an opposition or statement of non-opposition to each of Plaintiff’s
 3   motions to compel discovery.
 4

 5   IT IS SO ORDERED.

 6      Dated:     January 15, 2020                             /s/ Gary S. Austin
 7
                                                      UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                     2
